Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 1 of 38 PageID #: 14324



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

WASICA FINANCE GMBH and BLUEARC
FINANCE AG,

                           Plaintiffs,

             v.                                          C.A. No. 13-1353-LPS

SCHRADER INTERNATIONAL, INC.,
SCHRADER-BRIDGEPORT
INTERNATIONAL, INC., SCHRADER
ELECTRONICS LIMITED, and SCHRADER
ELECTRONICS INC.

                           Defendants.

                     JOINT PROPOSED FINAL PRETRIAL ORDER

 Susan E. Morrison (#4690)                 Jeremy A. Tigan (#5239)
 Jeremy D. Anderson (#4515)                Stephen Kraftschik (#5623)
 FISH & RICHARDSON P.C.                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 222 Delaware Avenue, 17th Floor
 Wilmington, DE 19801                      1201 N. Market Street
 (302) 652-5070                            P.O. Box 1347
 morrison@fr.com                           Wilmington, DE 19899-1347
 janderson@fr.com                          (302) 658-9200
                                           jtigan@mnat.com
 Frank E. Scherkenbach
 FISH & RICHARDSON P.C.                    Bryan P. Collins
 One Marina Park Drive
 Boston, MA 02210                          Robert M. Fuhrer
 (617) 542-5070                            PILLSBURY WINTHROP
 scherkenbach@fr.com                       SHAW PITTMAN LLP
                                           1650 Tysons Boulevard, 14th Floor
 William R. Woodford                       McLean, VA 22102-4856
 Jason M. Zucchi                           (703) 770-7900
 James Huguenin-Love
 FISH & RICHARDSON P.C.                    bryan.collins@pillsburylaw.com
 3200 RBC Plaza                            robert.fuhrer@pillsburylaw.com
 60 South Sixth Street
 Minneapolis, MN 55402                     Attorneys for Defendants Schrader International,
 (612) 335-5070                            Inc., Schrader-Bridgeport International, Inc.,
 woodford@fr.com                           Schrader Electronics Limited, and Schrader
 zucchi@fr.com                             Electronics Inc.
 huguenin-love@fr.com

 Attorneys for Plaintiffs Wasica Finance
 GmbH and Bluearc Finance AG
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 2 of 38 PageID #: 14325



       This matter comes before the Court for a final pretrial conference held pursuant to Rule

16 of the Federal Rules of Civil Procedure.

I.     Nature of the Case1

       This is a patent infringement action filed by Plaintiffs Wasica Finance GmbH and

Bluearc Finance AG (“Plaintiffs”) against Defendants Schrader International, Inc., Schrader-

Bridgeport International, Inc., Schrader Electronics Limited, and Schrader Electronics Inc.

(collectively “Schrader” or “Defendants”).2 Plaintiffs allege that Defendants indirectly infringed

claim 6 of Plaintiffs’ U.S. Patent No. 5,602,524 (“the ’524 patent”), which expired during the

course of this case on February 26, 2014. Specifically, Plaintiffs allege that Defendants

indirectly infringed claim 6 of the ʼ524 patent by inducing others, including customers and end

users, to directly infringe claim 6 by making, using, selling, offering for sale, and importing into

the United States vehicles that incorporated Defendants’ sensors and/or receivers for tire pressure

monitoring systems (TPMS). Plaintiffs also allege that Defendants contributed to the

infringement of claim 6 of the ʼ524 patent by others, including customers and end users, that

directly infringed claim 6 by making, using, offering for sale, selling and/or importing into the

United States vehicles that incorporated Defendants’ sensors and/or receivers for TPMS.

Plaintiffs seek damages to compensate for Defendants’ infringement in the form of a reasonable

royalty, as well as interest, costs, and attorney fees. Defendants allege that they do not infringe.




       1
        The parties will provide a separate set of preliminary instructions to be read to the jury
following voir dire and do not intend that this section of the Pretrial Order be read to the jury.
       2
         Defendants represent that Schrader International, Inc. ceased to exist after an acquisition
by Sensata Technologies in 2014. Defendants further represent that any liability to Plaintiffs by
Schrader International, Inc. in this case is assumed by the remaining Schrader Defendants.
Based on these representations, the parties agree that Schrader International, Inc. may be dropped
as a defendant in this case.

                                                  1
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 3 of 38 PageID #: 14326



       Plaintiffs originally filed suit in this Court on July 30, 2013. Defendants filed their

answer on February 24, 2014.

       Shortly after filing the case, Defendants filed a petition for IPR of the ’524 patent. The

Court stayed the litigation in September 2014. Over the next three years, the ’524 patent claims

were evaluated by the PTAB and Federal Circuit. Claims 6-8 and 20 were not invalidated during

the IPR proceedings nor on appeal.

       Following the conclusion of the IPR proceedings, the Court lifted the stay and Plaintiffs

moved forward with allegations that Defendants indirectly infringed claim 6 of the ’524 patent.

       On August 12, 2019, the parties filed summary judgment and Daubert motions.

Plaintiffs’ dispositive motions sought judgment that Defendants received actual notice of

infringement, Defendants’ sensors and receivers are not licensed, and that Defendants’

obviousness allegations are subject to IPR estoppel. Plaintiffs’ Daubert motions sought to

exclude certain opinions of Schrader’s expert Dr. Meyer relating to damages, and testimony

based on the application of incorrect claim constructions by Schrader’s technical expert Dr.

Williams. (D.I. 120, 125, 128, 131, and 134.) Defendants’ motions sought summary judgment

of noninfringement and obviousness, as well as the exclusion of testimony from Plaintiffs’

liability expert, Dr. Neikirk. (D.I. 121.)

       On January 14, 2020, the Court issued a Memorandum Order addressing the parties’

summary judgment and Daubert motions. (D.I. 193.) The Court granted Plaintiffs’ motion for

summary judgment of IPR estoppel, finding that “all three categories of obviousness

combinations Schrader seeks to assert at trial are estopped.” (Id. at 2-7.) The Court also granted

Plaintiffs’ motion for summary judgment that they provided Defendants with actual notice of

infringement of the ʼ524 patent by 2003, through their predecessors-in-interest and/or exclusive



                                                 2
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 4 of 38 PageID #: 14327



licensee, under Section 287(a). (Id. at 9-13.) The Court denied Plaintiffs’ other summary

judgment and Daubert motions. The Court granted-in-part and denied-in-part Defendants’

Daubert motion, precluding Dr. Neikirk from testifying about “a nexus between practicing the

asserted claim and sales of the accused products.” (Id. at 15-17.) And the Court denied

Defendants’ motions for summary judgment of noninfringement and obviousness.

       Both parties seek a jury trial on all issues triable by a jury. The Court has scheduled a

pretrial conference for January 31, 2020 at 9:00 a.m. A 5-day Jury Trial is scheduled to begin on

February 10, 2020. The issues to be tried or otherwise resolved by the Court include:

       1. Whether Defendants indirectly infringed claim 6 of the ’524 patent under 35 U.S.C.

§ 271(b) or (c).

       2. Whether Plaintiffs are entitled to damages from Defendants under 35 U.S.C. § 284.

       3. Whether Plaintiffs are entitled to their attorney fees and costs under 35 U.S.C. § 285.

       4. Whether Defendants are entitled to their attorneys’ fees and costs under 35 U.S.C.

§ 285 in connection with defending against Plaintiffs’ claims.

II.    Jurisdiction

       As noted above, this is an action for patent infringement arising under the patent laws of

the United States, Title 35, United States Code. The Court’s jurisdiction is proper under 28

U.S.C. §§1331 and 1338(a), and is not disputed. Venue is proper under 28 U.S.C. § 1400 and

the Court has personal jurisdiction over the still existing parties.

III.   Facts

       A.      Uncontested Facts

       Any party, with prior notice to all other parties, may read any or all of the uncontested

facts to the jury or Court, and will be charged for the time used to do so.

       The following facts are not disputed or have been agreed to or stipulated to by the parties:

                                                   3
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 5 of 38 PageID #: 14328



       1.      Wasica Finance GmbH is a Swiss company with a place of business at

Schwanderstrasse 27, 6063 Stalden, Switzerland. Mr. Karl Leemann is the primary owner of

Wasica Finance GmbH.

       2.      BlueArc Finance AG is a Swiss company with a place of business at

Schwanderstrasse 27, 6063 Stalden, Switzerland. Mr. Heinz Ruchti is the primary owner of

BlueArc Finance AG.

       3.      Schrader International, Inc. was a corporation organized and existing under the

laws of the state of Delaware, with its principal place of business located at 9635 Maroon Circle,

Suite #420, Englewood, Colorado 80112.

       4.      Schrader Electronics Limited is a corporation organized and existing under the

laws of Northern Ireland, with its principal place of business at 11 Technology Park, Belfast

Road, Antrim, BT41 1QS, United Kingdom.

       5.      Schrader Electronics, Inc. is a corporation organized and existing under the laws

of Delaware, with its principal place of business at 529 Pleasant St, Attleboro, MA, 02703, and

had a manufacturing facility in Tennessee until around 2016.

       6.      Schrader-Bridgeport International, Inc. was a corporation organized and existing

under the laws of the State of Delaware, with a principal place of business in Altavista, Virginia.

       7.      The patent-in-suit is U.S. Patent No. 5,602,524 (“the ’524 Patent”), which is titled

“Device for Monitoring the Air-Pressure in Pneumatic Tires Fitted on Vehicle Wheels.”

       8.      The ’524 patent has an effective filing date of February 26, 1992, and issued on

February 11, 1997. The ’524 patent expired on February 26, 2014.

       9.      The named inventors of the ’524 patent are Markus Mock and Ernst Völlm.




                                                 4
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 6 of 38 PageID #: 14329



       10.     On November 15, 1993, Markus Mock and Ernst Völlm assigned their interest in

the ’524 patent to Uwatec AG. On February 18, 1997, Uwatec AG assigned its interest in the

’524 patent to Karl Leemann and Heinz Ruchti. On November 3, 2006, Karl Leemann assigned

his interest in the ’524 patent to plaintiff Wasica Finance GmbH. On November 3, 2006, Heinz

Ruchti assigned his interest in the ’524 patent to plaintiff BlueArc Finance AG. Plaintiffs own

the ʼ524 patent by assignment.

       11.     Plaintiffs filed the Complaint against the Defendants in this case on July 30, 2013.

       12.     Plaintiffs accuse Defendants of indirectly infringing claim 6 of the ʼ524 patent

based on their activities related to TPMS receivers (including at least the CORAX receiver and

the ALM) that were incorporated by others into the TPMS of vehicles (collectively the “Accused

Receivers”) made, used, sold, offered for sale, and/or imported into the United States.

       13.     Plaintiffs accuse Defendants of indirectly infringing claim 6 of the ʼ524 patent

based on their activities related to the TPMS sensors listed below that were incorporated by

others into the TPMS of vehicles (collectively the “Accused Sensors”) made, used, sold, offered

for sale, and/or imported into the United States.

       14.     The Accused Sensors function identically in all material respects relevant to the

sensor-related limitations of claim 6 of the ’524 patent, with the exception of the modulation

scheme used by the sensors to transmit signals to a receiver. The modulation schemes used by

the Accused Sensors include an on-off keying modulation scheme (OOK) or the use of both

OOK and a frequency-shift keying modulation scheme (OOK+FSK). The Accused Sensors fall

into two categories, “OOK” and “OOK+FSK.”

       15.     The OOK+FSK category includes the Accused Sensors in the following table

(identified in PTX18), which transmit tire pressure information and unique identification



                                                    5
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 7 of 38 PageID #: 14330



information for each particular TPMS sensor using both on-off keying (OOK) and frequency-

shift keying (FSK) modulation schemes. All of the OOK+FSK Accused Sensors operate and

function the same in all material respects relevant to claim 6.

                                                                            Modulation
          Part No.                             Description
                                                                             Scheme
        70503465                    Ford Snap in Service Tx 433             OOK + FSK
        70503317                   Ford Snap in Service Tx Maxell           OOK + FSK
        70503634             Ford Gen4 Clamp In Tx 433MHz SERVICE           OOK + FSK
        70503356                     Ford Snap in Maxell Tx 315             OOK + FSK
        70503499                  Ford Gen4 Clamp In Tx 433MHz              OOK + FSK
        70503361                  Ford Snap in Tx 433MHz Maxell             OOK + FSK
        70503217                            Ford Snap-in                    OOK + FSK
        70503317                       Ford Snap in Service Tx              OOK + FSK
        70503390                  Ford Snap in Service Tx TPMS 12           OOK + FSK
        70503450              FORD Gen5 Snap In Tx Japan 314.9MHz           OOK + FSK
        70503633             Ford Gen5 Clamp In Tx 315MHz SERVICE           OOK + FSK
        70503536                 FORD Edison Gen5 433 Snap In Tx            OOK + FSK
        70503498                  Ford Gen5 Clamp In Tx 315MHz              OOK + FSK
        70503466               FORD Gen5 SI Service Tx Japan 314.9          OOK + FSK
        70503648            FORD Gen 5 Edison Snap in Tx 315 SERVICE        OOK + FSK
        70503683             Ford Canada Snap in Service (EDISON) Tx        OOK + FSK
   70503307 / 70503449
                                     Ford Gen5 Snap in 315MHz Tx            OOK + FSK
   70503534 / 70503535
        70503341                           Ford Snap-in                     OOK + FSK
   70503397 / 70503618            FORD Gen 5 Edison Snap in Tx 315          OOK + FSK
                                FORD Gen6 PAL Faraday LG SI Tx 315
         70503690                                                           OOK + FSK
                                        (Expendable) BOM
                                FORD Gen6 PAL Faraday HG SI Tx 433
         70503691                                                           OOK + FSK
                                        (Expendable) BOM


       16.     All of the Accused Sensors in the OOK+FSK category are represented by the

following product (identified in PTX57):

                                                                        Modulation
    Customer      ASIC     BOM #           Part #       OEM Part #
                                                                         Scheme
                                                        9L3T-1A180-
       Ford       GEN4 90518213          70503217                        OOK+FSK
                                                            AE




                                                 6
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 8 of 38 PageID #: 14331



       17.     The schematics and other technical information for the OOK+FSK representative

product are representative of the schematics and other technical information for all OOK+FSK

Accused Sensors for the purpose of determining whether the OOK+FSK Accused Sensors

infringe claim 6.

       18.     The OOK category includes the following Accused Sensors in the following table

(identified in PTX18), which transmit tire pressure information and unique identification

information for each particular TPMS sensor using an OOK modulation scheme. All of the OOK

Accused Sensors operate and function the same in all material respects relevant to claim 6.

                                                                                Modulation
          Part No.                           Description
                                                                                 Scheme
         70503069                   40700 CK002 Nissan Quest                      OOK
         70503161                          Nissan Quest                           OOK
         70503064                          Nissan Z Car                           OOK
         70503027                 Nissan Q45 Tyre Pressure Sensor                 OOK
         70503096                 4L2T1A150BA Ford Transmitter                    OOK
         70503174                         Ford 5L7T AB                            OOK
         70503135                 5L7T 1A150AA Ford Transmitter                   OOK
         70503028                  Tyre Pressure Sensor Chrysler                  OOK
         70503074                  Mitsubishi MN103081 Sensor                     OOK
         70503122                      Mitsubishi 315Mhz Tx                       OOK
         70503173                  Tyre Pressure Sensor Mitsubishi                 OOK
         70503103                Isuzu Tyre Pressure Sensor 433Mhz                 OOK
         70503097                       Tyre Pressure Sensor                       OOK
         70503093                    Sensor 315 ASK PWM GenJ                       OOK
         70503117                           GM Cadillac                            OOK
         70503120                          Corvette Export                         OOK
         70503131                         GenJ Forrest Green                       OOK
         70503238                    Aftermarket Volvo 320156                      OOK
         70503365                A/M Chrylser Gen Alpha Wal C9 Tx                  OOK
         70503392                  Mercedes Gen Alpha WAL C9.7                     OOK
         70503306                          GenAlpha C9 Tx                          OOK
         70503294                 DCX GenAlpha Tx A0035400217                      OOK
         70503261                 Mercedes Tx433MHz Assy BOM                       OOK
         70503547                Chrysler Gen Alpha WAL C9 Tx 433                  OOK
         70503550                A/M Chrylser Gen Alpha Wal C9 Tx                  OOK

                                                7
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 9 of 38 PageID #: 14332



                                                                 Modulation
        Part No.                       Description
                                                                  Scheme
        70503434                  Stem Asm - Tire Valve            OOK
        70503301         GM GenJ Tx AM 315MHz Man RSw - BOM        OOK
        70503159                        GME Wal                    OOK
        70503162         GM GenJ Tx AM 315MHz Man RSw - BOM        OOK
        70503177               92186507 433.92MHz Sensor           OOK
        70503179                Nissan Gen3 40700 JA01A            OOK
        70503197                Nissan Gen3 40700 JA01B            OOK
        70503284               Amkt Nissan Gen3 90518167           OOK
        70503308          Gen3 HSG US Dark Green 40700 JA02B       OOK
   70503323 / 70503324       Chrysler WAL Snap-In 433MHz           OOK
        70503599           Merc Gen Gamma Gen4 Tx 433 BOM          OOK
   70503176 / 70503314             Mercedes Snap-in Tx             OOK
        70503486            A/MChrysler WAL SI 433 Tx Maxell       OOK

   70503372 / 70503426      Chrysler WAL Snap in Tx Max Diff       OOK

   70503372 / 70503426    Chrysler WAL SI Tx Max Diff-OAKLEY       OOK
        70503670              Fiat Ducato Gen Gamma Tx 433         OOK
        70503335                Merc Gen Alpha WAL II Tx           OOK
        70503464            Nissan SG3.1 HSG (US) Tx 315 6064      OOK
        70503479              Nissan Q45 GEN3.1 LG Tx 315          OOK
        70503481             Nissan Z CAR GEN3.1 LG Tx 315         OOK
        70503495            Nissan SG3.1 HSG (US) Tx 315 6064      OOK
        70503626                  A/M Nissan HP Tx 315             OOK
        70503589                 Nissan Gen3.1 US Tx 433           OOK
        70503496            Nissan QUEST GEN3.1 LG Tx 315          OOK
        70503497            Nissan QUEST GEN3.1 CS Tx 315          OOK
        70503285                     Amkt Nissan Gen3              OOK
        70503183                     AM Quest 320069               OOK
        70503184                     AM Quest 320161               OOK
        70503185                     AM Z Car 320064               OOK
        70503446                   Nissan Gen3.1 Tx 433            OOK
        70503357               Nissan G3.1 High Pressure 315       OOK
        70503386           Nissan SG3.1 HSG (blue) Tx 315 6064     OOK
        70503374            Nissan SG3.1 (grey) 40700 1AA0C        OOK
        70503376               Mitsubishi Gen3.1 CS Tx 315         OOK
        70503286                Aftermarket Mitsubishi Gen2        OOK
        70503213                 Amkt 320034 MMC id 215            OOK
        70503383           Mitsubishi Gen3.1 Large Grom Tx 315     OOK
        70503400               Mitsubishi Gen3.1 LG Tx 433         OOK
        70503366           GM Epsilon II WAL Gen2 433MHz Tx        OOK

                                         8
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 10 of 38 PageID #: 14333



                                                                Modulation
         Part No.                     Description
                                                                 Scheme
         70503298           GM08.5 SS 433MHz 25880395             OOK
    70503414 / 70503492   GM Epsilon II WAL Gen2 433 Maxell       OOK
    70503415 / 70503493   GME Epsilon I Gen2 WAL Tx 433MHz        OOK
    70503258 / 70503259
                                GM08 SS 315MHz Snap-in             OOK
    70503288 / 70503289
         70503153           GM07 315MHz Snap-in 15254101           OOK
         70503164                      GM07 15254102               OOK
         70503187          Epsilon II Snap in 315MHz Tx FCAST      OOK
    70503212 / 70503248          GM08 315MHz 15922396              OOK
    70503214 / 70503245    GM07.5 Snap In 315MHz TX - BOM          OOK
    70503228 / 70503250          GM08 Snap-in 25789964             OOK
         70503227              GMO7.5 Snap In Tx 433MHz            OOK
         70503252                   Aftermarket GM Dat             OOK
         70503198                     Subaru Snap-in Tx            OOK
         70503354            Subaru Snap In SS Maxell Tx 315       OOK

         70503236                 A/Mkt Subaru 320081              OOK


         70503510             Subaru LG Gen3.1 315MHz Tx           OOK

         70503281              Amkt Subaru Gen4 90518203           OOK

         70503235                  a/m Suzuki 320087               OOK

         70503624           A/M Volvo Snap In Max Diff Tx 315      OOK
         70503471          FORD Gen2/3.1 MaxBatt Tx 315 BOM        OOK
         70503472          FORD Gen2/3.1 MaxBatt Tx 433 BOM        OOK
         70503472             Ford Service Gen 2 Tx 433MHz         OOK
         70503143            AfterSales Ford Gen2 Tx433 BOM        OOK
         70503144            AfterSales Ford Gen2 Tx315 BOM        OOK
         70503472             4L2T1A150BA Ford Transmitter         OOK
         70503471         Ford Canada Service 5L1Z 1A150 AAFC      OOK
         70503471             Ford Canada Service Tx TPMS 2        OOK
         70103019            INDIAN MB Valve Stem Tx BOM           OOK
         70503199              Amkt GM07 433MHz 320154             OOK
    70503396 / 70503639      GM Gen 5 Edison Snap in Tx 315        OOK
    70503398 / 70503439     Epsilon II Snap in 314.9MHz Tx         OOK
    70503399 / 70503447      GM Gen5 Snap In Tx 433 MHz            OOK
         70503427           Gen5 ASIC GenJ enc blue Tx 433         OOK
         70503428          GM Gen5/ GenJ Short Stem Tx 315         OOK
         70503430         GMX272 Gen J enc Gen 5 Asic Tx 315       OOK

                                        9
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 11 of 38 PageID #: 14334



                                                                    Modulation
         Part No.                       Description
                                                                     Scheme
    70503233 / 70503437
                               GM Gen5 Snap In Tx 315MHz              OOK
    70503431 / 70503438
         70503436           Gen5 ASIC GenJ enc grey Tx 314.9          OOK
         70503468          OPEL Gen2/5 Max Batt Tx 433 BOM            OOK
         70503524                    GM Cadillac                      OOK
         70503525         GM CORVETTE Gen2 MAXELL Tx 433              OOK
         70503555         GM HS Gen Gamma WAL Tx 433 BOM              OOK
         70503556          GM HS Gen Gamma 314.9 Tx BOM               OOK
         70503557            GM Gen 5 Edison Snap in Tx 314.9         OOK
    70503567 / 70503568
                               GM Gen5 Snap In Tx 314.9MHz            OOK
    70503575 / 70503576
    70503569 / 70503570
                               GM Gen5 Snap In Tx 433MHz              OOK
    70503581 / 70503582
    70503571 / 70503572
                               GM Gen5 Snap In Tx 315MHz              OOK
    70503573 / 70503574
         70503756            GM Gen5 Faraday Basic LG Tx 314.9        OOK
         70503768         GM Gen5 Faraday Basic LG Snap in Tx 315     OOK
         70503068                      GMX295 JAPAN                   OOK
         70503115                         GenJ PWM                    OOK
         70503116                      GenJ Man black                 OOK
         70503107             GM PWM 102 Tyre Pressure Sensor         OOK
         70503095                     GM Europe Sensor                OOK
         70503191                    Forrest Green 320131             OOK
         70503192                      GMX272 320162                  OOK
         70503203                     GM07 Aftermarket                OOK
         70503237                 Amkt Opel Gen3 90518078             OOK
         70503627          A/M Gen5 ASIC GenJ enc grey Tx 314.9       OOK
         70503137           AfterSales GM Gen2 Tx315MHz BOM           OOK
         70503140            AfterSales GMTruck Tx 51PSI BOM          OOK
         70503141          AfterSales GM Tx315 102psi PWM BOM         OOK
         70503432            A/M Epsilon II Snap in 314.9MHz Tx       OOK
         70503254                       A/mkt 328004                  OOK
         70503139                      Aftersales 20115               OOK
         70503474           Chrysler Gen2/5 Max Batt Tx 433 BOM       OOK
         70503698           Chrysler Gen5 WAL II Snap in Tx 433       OOK
         70503145              AfterSales DC Gen2 Tx433 BOM           OOK
    70503693 / 70503696       Subaru Gen5 Edison Snap in Tx 315       OOK
         70503688                Isuzu Gen2 MAXELL Tx 433             OOK
         70503604          Pre-programmed EZ Sensor 315 28204EZ       OOK
         70503605          Pre-programmed EZ Sensor 315 20064EZ       OOK
         70503607          Pre-programmed EZ Sensor 315 20087EZ       OOK
         70503619          Pre-Programmed EZ Sensor 315 28206EZ       OOK

                                         10
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 12 of 38 PageID #: 14335



                                                                                   Modulation
             Part No.                           Description
                                                                                    Scheme
            70503620            Pre-Programmed EZ Sensor 315 28167EZ                 OOK
            70503552             OTR SENSOR LOW POWER 433MHz                         OOK
            70503199                         Amkt GM07                               OOK
            70503732              Subaru Snap In SS Maxell Tx 315 US                 OOK


        19.      All versions of the Accused Sensors in the OOK category are represented by

 either of the following representative products (identified in PTX57):

                                                                               Modulation
     Customer       ASIC    BOM #          Part #        OEM Part #
                                                                                Scheme
     Mercedes       GEN3 90518251         70503261       56029400AA              OOK
     Mitsubishi     GEN2 90518129         70503122        4250A030               OOK


        20.      The schematics and other technical information for the OOK representative

 products above are representative of the schematics and other technical information for all OOK

 Accused Sensors for the purpose of determining whether the OOK Accused Sensors infringe

 claim 6.

        B.       Plaintiffs Statement of Contested Facts that Remain To Be Litigated

        To the extent that Plaintiffs’ statement of issues of law set forth below contain issues of

 fact, those issues are incorporated herein by reference. Plaintiffs also incorporate by reference

 their briefs and statements submitted in connection with motions for summary judgment,

 Daubert motions, and in limine requests. Plaintiffs also incorporate by reference their expert

 reports and interrogatory answers served in this case. Should the Court determine that any issue

 identified below as an issue of fact is more appropriately considered an issue of law, Plaintiffs

 incorporate such issues by reference into their statement of issues of law. By including a fact

 herein, Plaintiffs do not assume the burden of proof or production with regard to that fact.




                                                  11
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 13 of 38 PageID #: 14336



         Plaintiffs’ identification of issues of fact that remain to be litigated is based in part on

 Plaintiffs’ understanding of Defendants’ arguments regarding their non-infringement, damages,

 and licensing/exhaustion defenses, on the pleadings and discovery in this action to date, on

 Defendants’ interrogatory responses, on Defendants’ representations made in hearings before the

 Court, and on Defendants’ expert reports.

         Plaintiffs reserve the right to revise this statement as necessary in light of the Court’s

 decisions on any evidentiary motions, or in view of any additional information received from

 Defendants, e.g., Defendants’ identification or introduction of further or different claims, issues

 of law, or issues of fact to be litigated. In addition, by providing this statement, Plaintiffs do not

 concede that all of the recited issues are appropriate for trial.

         Subject to the foregoing, Plaintiffs provide the following statement of issues of fact that

 remain to be litigated.

         1.      Indirect Infringement: Plaintiffs will prove by a preponderance of the evidence

 that Defendants indirectly infringed claim 6 of the ’524 patent by inducing direct infringement

 by third parties (such as their customers and end-users). Plaintiffs will also prove by the

 preponderance of the evidence that Defendants indirectly infringed claim 6 by contributing to the

 direct infringement of third parties (such as their customers and end-users).

         2.      Damages: Plaintiffs will prove by a preponderance of the evidence that they are

 entitled to compensatory damages in the form of a reasonable royalty as set forth by Mr. Chris

 Bakewell in his expert reports and deposition in this matter, including the appropriate date of the

 hypothetical negotiation.

         3.      The rate of prejudgment interest to which Plaintiffs are entitled and whether it

 should be compounded, which are issues for the Court to determine.



                                                    12
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 14 of 38 PageID #: 14337



         4.      The costs to which Plaintiffs are entitled, which are for the Court to determine.

         5.      Whether Plaintiffs are entitled to a determination that this is an exceptional case

 and, if so, whether Plaintiffs are entitled to an award of their attorneys’ fees.

         6.      Licensing/Exhaustion: Plaintiffs will show that Defendants cannot meet their

 burden of proving by a preponderance of the evidence that their accused products were licensed

 and/or subject to patent exhaustion.

         C.       Defendants Statement of Contested Facts that Remain To Be Litigated

         To the extent that Defendants’ statement of issues of law set forth below contain issues of

 fact, those issues are incorporated herein by reference. Defendants also incorporate by reference

 their briefs and statements submitted in connection with motions for summary judgment,

 Daubert motions, and in limine requests. Defendants also incorporate by reference their expert

 reports and interrogatory answers served in this case. Should the Court determine that any issue

 identified below as an issue of fact is more appropriately considered an issue of law, Defendants

 incorporate such issues by reference into their statement of issues of law. By including a fact

 herein, Defendants do not assume the burden of proof or production with regard to that fact.

 With respect to Plaintiffs’ allegations that the ’524 patent is infringed, Plaintiffs alone bear the

 burden of proof.

         Defendants’ identification of issues of fact that remain to be litigated is based in part on

 Defendants’ understanding of Plaintiffs’ arguments regarding their infringement contentions, on

 the pleadings and discovery in this action to date, on Plaintiffs’ interrogatory responses, on

 Plaintiffs’ representations made in hearings before the Court, and on Plaintiffs expert reports.

         Defendants reserve the right to revise this statement as necessary in light of the Court’s

 decisions on any evidentiary motions, or in view of any additional information received from

 Plaintiffs, e.g., Plaintiffs’ identification or introduction of further or different claims, issues of
                                                    13
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 15 of 38 PageID #: 14338



 law, or issues of fact to be litigated. In addition, by providing this statement, Defendants do not

 concede that all of the recited issues are appropriate for trial.

         Subject to the foregoing, Defendants provide the following statement of issues of fact that

 remain to be litigated.

         7.      License/Exhaustion: Defendants will prove by a preponderance of the evidence

 that the Accused Systems were licensed and/or subject to patent exhaustion.

         8.      Hypothetical Negotiation: The parties dispute the correct hypothetical

 negotiation date and the reasonable royalty rate for any alleged infringement.

         9.      Prior owners of the ‘524 patent include only Uwatec AG and Messrs. Leemann

 and Rutchi.

         10.     Plaintiffs and/or prior owners of the ‘524 patent never sold any products covered

 by the ‘524 patent.

         11.     Plaintiffs and/or prior owners of the ‘524 patent received license royalties for the

 ‘524 patent.

         12.     Former licensees of the ‘524 patent include Doduco GmbH, BorgWarner BERU

 Systems (“Beru”), Lear Corporation, Pacific Industrial Co., Ltd., Huf Electronics GmbH, and

 Continental Automotive Systems, Inc.

         13.     None of the former ‘524 patent licensees marked any of its products covered by

 the ‘524 patent pursuant to 35 U.S.C. § 287.

         14.     The ‘524 patent Lear license included a royalty rate of 0.66% per transmitter.

 Schrader’s main competitors in the Original Equipment Manufacturer (“OEM”) market for

 TPMS transmitters in the United States, including the Accused Sensors, during the relevant




                                                   14
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 16 of 38 PageID #: 14339



 damages time period (2007-2014) were Continental, Huf (formerly known as Beru), Pacific and

 TRW.

          15.   From 2007 through 2014, Schrader held approximately a 45% to 50% share of the

 United States OEM TPMS market for transmitters, including the Accused Sensors.

          16.   Clevite Industries, Inc. and later EPIC Technologies, Inc., sold TPMS sensors

 (“ZR-1 Sensors”) as part of an overall TPMS system to General Motors for installation and use

 on Chevrolet ZR-1 model Corvettes before the critical date of the ‘524 patent (February 26,

 1992).

          17.   The ZR-1 Sensors sold before the critical date of the ‘524 patent to GM used an

 on-off keying (OOK) modulation scheme.

          18.   Frequency shift keying (FSK) is not a modulation scheme covered by the

 “constant frequency” limitation of claim 6 of the ‘524 patent.

          19.   All of the Accused Sensors are compatible for use with both an infringing and

 non-infringing TPMS receiver.

          20.   The CORAX Accused Receiver sold to Chrysler includes an auto-learning

 function where the receiver can learn the ID codes (“identification signal”) from the TPMS

 sensors installed in its vehicle’s tires automatically without the need for a service tool.

          21.   The CORAX’s auto-learn function starts when the vehicle drives over 15MPH

 and receives ID and pressure data from its Accused Sensors.

          22.   The CORAX auto-learn function is capable of recognizing that it is repeatedly

 receiving a new Accused Sensor ID code and no longer receiving the old replaced Accused

 Sensor one.




                                                   15
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 17 of 38 PageID #: 14340



           23.   Once the CORAX auto-learn function has received the new ID a sufficient

 number of times (e.g., seven), the new Accused Sensor ID code is stored, replacing the old,

 replaced Accused Sensor ID code.

           24.   During the auto-learn function the CORAX still monitors for pressure data from

 any previously learned Accused Sensors.

           25.   The CORAX does not require a service tool in order to have new Accused Sensor

 ID code programmed.

           26.   Even if a service tool is used with the CORAX, its pressure monitoring function

 continues to operate and still monitors for pressure data from any previously learned Accused

 Sensor.

           27.   The ALM Accused Receiver is capable of the same auto-learn functionality as the

 CORAX.

           28.   The ALM device does not monitor pressure.

           29.   No Accused Receiver has any ID codes stored at the start of vehicle production.

           30.   Schrader made and sold Generation 1 (“GEN 1”) TPMS systems to General

 Motors (“GM”) that used both FSK (GM domestic) and OOK (GM exports) modulation

 schemes. Those TPMS products were shipped to GM in the United States at least as early as

 1997. For the GM export version, Schrader made both the TPMS sensor and the receiver, and

 for the GM domestic version Schrader only made the sensor.

           31.   Schrader made, shipped to the United States, and sold to Chrysler a TPMS system

 as early as 1996 for the 1997 Prowler model that included transmitters (sensors) and a receiver

 and used an OOK modulation scheme.




                                                 16
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 18 of 38 PageID #: 14341



 IV.       Issues of Law

           The parties expect the following issues of law to be relevant. To the extent that any

 issues of fact set forth above may be considered issues of law, the parties incorporate those

 portions by reference. These issues of law may change based on the Court’s decisions on certain

 motions in limine or based on the Court’s rulings on certain other motions. The parties reserve

 the right to modify or supplement their list of issues of law that remain to be litigated to the

 extent necessary to fairly reflect the Court’s rulings on any motions or subsequent order of the

 Court or by agreement of the parties.

           1.     Whether Plaintiffs have proven by a preponderance of the evidence that

 Defendants indirectly infringe claim 6 of the ’524 Patent. See 35 U.S.C. § 271(b); 35 U.S.C. §

 271(c).

           2.     The amount, if any, of compensatory damages that Plaintiffs have proven by a

 preponderance of the evidence that should be awarded in the form of a reasonable royalty. See

 35 U.S.C. §284.

           3.     Whether either party has proven by a preponderance of the evidence that this case

 is exceptional. See 35 U.S.C. § 285.

 V.        Sequestration of Witnesses

           The parties agree that, pursuant to Fed. R. Evid. 615, the Court should prevent fact

 witnesses from hearing the testimony of other witnesses. The parties further agree that in

 accordance with provision (2) of Rule 615, this exclusion rule will not apply to the officer or

 employee designated by each party as its representative. The parties further agree that this

 exclusion rule will not apply to expert witnesses. The parties further agree that witnesses who

 are otherwise sequestered pursuant to this paragraph may be present in the courtroom during

 Opening Statements, and after they have testified.

                                                   17
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 19 of 38 PageID #: 14342



 VI.    Witnesses

        The parties shall identify by email to opposing counsel their corporate representative no

 less than two (2) business days before the first day of the currently scheduled trial, i.e., by

 Thursday, February 6, 2020.

        The parties shall provide a list identifying the specific witnesses that they intend to call

 on direct, either live or by deposition, and the order in which they will be called, by 7:00 p.m.

 (all times are Eastern time) two (2) calendar days before they intend to call those witnesses at

 trial. (For example, if a party intends to call a witness on Monday, that party shall disclose that

 witness’s name to the opposing party no later than 7:00 p.m. on Saturday.) For witnesses to be

 presented “live,” the presenting party shall also include at the time of disclosure a list of exhibits

 to be used with each witness. Any objections shall be provided by 7:00 p.m. one day before the

 witness is to be called. No deviations from this notice shall be permitted except by agreement of

 the parties or for good cause shown. The parties shall meet and confer to resolve any disputes,

 and if the objections to the disputed testimony are not resolved by the parties’ meet and confer,

 they will be presented to the Court as appropriate before trial resumes on the day of their

 anticipated use.

        For a witness who is to be presented by designation, the designating party shall also

 provide notice of the specific pages and lines of the deposition transcript it intends to use. The

 other party shall, within 24 hours after receiving the designations, identify any objections and

 any counter-designations by specific page and line numbers.

        Each party shall be bound to call the witnesses identified in its list in the order and

 manner (i.e., live or by designation) identified, except by agreement of the parties or for good

 cause shown. Nonetheless, the listing of a witness on a party’s witness list or inclusion of

 witness’s deposition testimony on a party’s list of designations does not require the party to call
                                                   18
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 20 of 38 PageID #: 14343



 that witness to testify live or by designation, and does not imply or establish the listed party has

 the power to compel the live or deposition testimony of that witness or make that witness

 available to the opposing party. Once a party has identified a witness on its final list, if the party

 later elects not to call that witness, it must make that witness available to be called by the other

 party, if the other party so chooses. Once a party has identified a witness on its final list, if the

 party later elects not to call that witness, the other party may also elect to designate deposition

 testimony for the witness.

         By 9:00 a.m. two days before it intends to rest its case-in-chief, the resting party shall

 give the other party notice of its intention to rest so that the parties have an opportunity to

 comply with the other notice provisions of this Order.

         Unless the parties reach an alternative agreement or the Court orders otherwise, the order

 of the presentation of evidence will follow the burden of proof. Plaintiffs shall present their case

 first on the issues of infringement and damages. Defendants may then present their response on

 infringement and damages along with their case-in-chief on licensing (patent exhaustion)

 defense. Plaintiffs may then present their response on validity and licensing and rebuttal on

 infringement and damages. The parties dispute whether Defendants may then present a rebuttal

 on their licensing/exhaustion defense.3

         Each party will provide the other with a good-faith list of witnesses it intends to call live

 at the trial by January 31, 2020, without prejudice to the right to remove any such witness.




         3
           Plaintiffs request that the Court resolve whether Defendants should be permitted to put
 on a rebuttal regarding their licensing/patent exhaustion defense. Plaintiffs articulate their
 position on the issue below in Section XVII(F) (List of other Matters for Consideration and/or
 Resolution by the Court). Defendants object to the issue being raised as part of the Pretrial Order
 as detailed below.

                                                   19
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 21 of 38 PageID #: 14344



         Except as set forth herein, no fact or expert witness called by a party shall be permitted to

 testify in its case-in-chief or responsive case at trial if not identified in this Order, unless the

 Court determines that good cause exists and that in the interests of justice such witness should be

 called. All witnesses, including potential rebuttal witnesses, should be identified in this Order;

 the listing of a witness on a party’s witness list or inclusion of witness’s deposition testimony on

 a party’s list of deposition designations does not require the party to call that witness to testify

 live or by designation, and does not imply or establish the listed party has the power to compel

 the live testimony of that witness or make that witness available to the opposing party.


         A.      List of Witnesses Plaintiffs Expect To Or May Call

         Plaintiffs presently intend to call the following witnesses. The witnesses will testify live

 except where otherwise indicated. Plaintiffs reserve the right to call any of the following

 witnesses to provide rebuttal testimony, and reserve the right to amend their list (including

 whether a witness will be called live or by designation) in view of events at trial.

                 1.      Expert witnesses

 Dr. Dean Neikirk. Dr. Neikirk is a professor of electrical and computer engineering with over

 thirty-five years of experience in the technologies relevant to TPMS. These technologies include

 electromagnetic sensors and detectors, radio frequency (RF) devices, and wireless pressure

 sensors used in automobiles. Dr. Neikirk has also been involved in research, funded by DARPA,

 where he collaborated with companies such as Firestone concerning devices for monitoring tire

 pressure and temperature. He has previously given expert testimony in many other cases relating

 to electrical engineering and electromagnetics, including TPMS. He will testify on issues related

 to infringement and validity.




                                                    20
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 22 of 38 PageID #: 14345



 Mr. Chris Bakewell. Mr. Bakewell is a leading expert in economics, finance, and statistics, and

 is a Managing Director of Duff & Phelps, LLC, an international consulting firm that specializes

 in financial advisory services. He is a financial expert, an Accredited Senior Appraiser in

 Business Valuation, a Certified Licensing Professional, and has served as an expert in dozens of

 patent litigation matters. He will testify on damages-related issues.

                2.      Non-expert witnesses

       Bailie, Ivan (by designation)

       Leeman, Karl (live)

       Ruchti, Heinz (live)

       Strahan, Samuel (live or by designation)

       Thompson, Graeme (by designation)

       Völlm, Ernst (live)

       Wacker, Carl (live or by designation)

        Plaintiffs reserve the right to supplement, amend or modify this witness list prior to or

 during trial based on case developments and/or in light of any order regarding the scope of the

 trial or in light of any information submitted by Defendants as part of their pretrial filings or

 otherwise. Plaintiffs also reserve the right to call any witness that appears on Defendants’

 witness list without waiving any objections to the admissibility of testimony offered by

 Defendants. Plaintiffs reserve all rights to call the witnesses by deposition as identified in their

 deposition designations or counter-designations. Plaintiffs reserve the right to call any other

 witnesses as necessary for impeachment and/or rebuttal. If Defendants challenge the authenticity

 of any documents, articles or things presented by Plaintiffs at trial, Plaintiffs reserve the right to

 call additional witnesses as may be required solely for document authentication and


                                                   21
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 23 of 38 PageID #: 14346



 admissibility. Plaintiffs also reserve the right to substitute witnesses should one of the

 individuals listed in the disclosure not be available at the time of trial. Plaintiffs’ representatives,

 employees, former employees, agents and witnesses and/or any individual represented by Fish &

 Richardson P.C. (“Fish”) should be contacted through Fish.


         B.      Witnesses Defendants Expect To Call

         Defendants presently intend to call the following witnesses. The witnesses will testify

 live except where otherwise indicated. Defendants reserve the right to call any of the following

 witnesses to provide rebuttal testimony, and reserve the right to amend their list (including

 whether a witness will be called live or by designation) in view of events at trial.

                 1.      Expert Witnesses

 Dr. Ronald D. Williams: Dr. Ron Williams is a senior member of the Institute of Electrical and

 Electronics Engineers (IEEE). During the 1990’s, he served two terms (six years) on the Board

 of Governors of the IEEE Computer Society. He also served two terms (two years) as a Vice

 President of that professional organization and was a recipient of the Golden Core award from

 the IEEE Computer Society and the Third Millennium Medal from the IEEE. He will testify on

 issues related to infringement and validity.

 Dr. Christine S. Meyer: Dr. Christine Meyer is a Managing Director and Chair of NERA’s

 Intellectual Property Practice, and founding member of the firm’s Life Sciences Industry Group.

 Dr. Meyer is considered one of the foremost testifying economists in the areas of complex

 commercial litigation involving intellectual property, antitrust claims, and commercial damages

 in the United States and Canada. Dr. Meyer has analyzed economic issues in a wide range of

 industries, with much of her recent work involving pharmaceuticals. She has been retained on

 behalf of both branded and generic firms in matters that have included small molecule as well as


                                                   22
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 24 of 38 PageID #: 14347



 biologic products. Her work has also included the valuation of patents, licenses, and potential

 business acquisitions. She will testify on damages-related issues.

                 2.      Non-Expert Witnesses

       Mr. Carl Wacker (live or by designation)

       Mr. Sam Strahan (live or by designation)

       Mr. Ron Skarupa (live)4

       Mr. Marc Haibeck (live)5

       Mr. Ivan Bailie (live or by designation)

       Mr. Ernst Völlm (live or by designation)

       Mr. Karl Leemann (live or by designation)

       Mr. Rutchi Heinz (live or by designation)

        C.       Testimony by Designation

        Plaintiffs’ direct deposition designations are attached as Exhibit 1. Defendants’ direct

 deposition designations are attached as Exhibit 2. The parties have agreed to provide their

 counter-designations and counters to counter-designations based on the following timelines

 contained in this Order.

        Each party will provide the other with a list of designations that it intends to introduce

 along with exhibits the party intends to admit through the designated testimony, by 7:00 p.m.

 four (4) calendar days before the designations are intended to be used in court. Each party will




        4
           The parties request that the Court resolve whether Schrader’s ZR-1 witnesses (Mr.
 Skarupa and Mr. Haibeck) will be permitted to testify at trial now that validity is no longer an
 issue in the case. The parties articulate their respective positions on the issue below in Section
 XVII(F) (List of other Matters for Consideration and/or Resolution by the Court).
        5
            Please see Footnote No. 4.

                                                   23
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 25 of 38 PageID #: 14348



 identify any objections and/or counter-designations by 7:00pm the following day, three (3)

 calendar days before the designations are intended to be used in court. The parties will then meet

 and confer by 9:00 p.m. that same night to confirm the status with respect to any previously

 designated counter-designations and objections. New materials may not be added without good

 cause.

          Once the parties have met and conferred, they will submit any remaining disputed

 designations for the Court’s consideration by 7:00 p.m. the following day (two (2) calendar days

 before the testimony is to be used in Court). The party introducing the deposition testimony

 shall submit, on behalf of all parties: (i) a copy of the entire testimony of the witness at issue,

 clearly highlighting the designations and counter-designations; and (ii) a cover letter clearly

 identifying any pending objections, as well as a brief indication (i.e., no more than one sentence

 per objection) of the basis for the objection and the offering party's response to it. Failure to

 comply with these procedures, absent an agreement by the parties and approval by the Court,

 will result in waiver of the use of the testimony or waiver of objection to the use of the

 testimony.

          For each witness to be called by designation, the parties will agree to a short statement

 for the Court to read to the jury to introduce the witness.

          All irrelevant and redundant material, including colloquy between counsel and

 objections, will be eliminated when the deposition is read or viewed at trial. The manner of

 using counter-designations at trial shall be in the same manner (video versus read transcripts) as

 that used for the designation sought to be rebutted, such that all designations and counter-

 designations will be played or read to the jury, as the case may be, as one consecutive segment in

 the order the testimony appears in the transcript. If a party offers video testimony, that party



                                                   24
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 26 of 38 PageID #: 14349



 shall be responsible for including video portions of counter-designated testimony that is

 designated as described in this section. If a party does not offer video testimony, that party need

 not offer video of the other party’s counter-designations. The party who originally designated

 the testimony may elect whether it will be played or read.

          When the witness is called to testify by deposition at trial, the party calling the witness

 shall provide the Court with two copies of the transcript of the designations and counter-

 designations that will be read or played. The parties will be charged for all time that elapses

 from the time the witness is called until the next witness is called, according to the proportions to

 be provided by the parties.

          D.     Impeachment with Prior Inconsistent Testimony

          The parties agree that the Court should allow objections to the use of deposition and

 other prior testimony for impeachment purposes, including objections based on lack of

 completeness and/or lack of consistency. Prior statements made under oath, such as prior

 testimony or sworn statements in declarations, expert reports and the like, can be used to

 impeach a testifying witness and those sworn statements can be read, played, or shown to the

 jury during the impeachment unless an objection is sustained by the Court. To effect this, during

 a cross examination, the examining counsel will announce to the Court that they would like to

 offer the impeachment testimony (for example) and identify the testimony before it is read or

 shown.

          Counsel presenting the witness will then be permitted to object that the proposed

 testimony is not proper impeachment or seek to have additional testimony included in the

 reading and the Court will rule on any such objection prior to use or publication of the testimony

 to the jury.



                                                    25
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 27 of 38 PageID #: 14350




        E.      Objections to Expert Testimony

        The parties request that the Court rule at trial on objections to expert testimony as beyond

 the scope of prior expert reports, taking time from the parties’ trial presentation to argue and

 decide such objections.

 VII.   Exhibits

        A.      Exhibits

        Plaintiffs’ exhibit list is attached as Exhibit 3. Defendants’ exhibit list is attached as

 Exhibit 4. Each party has set forth objections to any exhibit in the other party’s exhibit list with

 citation to the Federal Rules of Evidence. Plaintiffs’ evidentiary exhibits are identified by

 numbers prefixed with “PX.” Defendants’ evidentiary exhibits are prefixed with “DX.”

        This Joint Final Pretrial Order contains the parties’ good-faith efforts to identify the

 maximum universe of exhibits to be used in any party’s case-in-chief. Nonetheless, the parties

 have agreed that the deadline to supplement the exhibit list to include additional exhibits is

 January 27, 2020, after which the exhibit list shall not be supplemented without approval of all

 parties or leave of the Court, on good cause shown.

        The parties agree that documents are prima facie genuine and authentic and have been

 prepared in the ordinary course of business on or about the dates that are reflected on the

 document if they are (a) a document produced in this case from a party’s files that on its face

 appears to have been authored by an employee, officer, or agent of that party; or (b) a United

 States or foreign patent office publication. The parties reserve the right with respect to

 individual documents to adduce proof to the contrary or to require that the offering party provide

 authenticating evidence or evidence the document is not a business record if the opposing party

 has a reasonable basis to believe the document is not authentic or not a business record and if an

                                                  26
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 28 of 38 PageID #: 14351



 appropriate objection was made by the opposing party on the exhibit lists attached to this Order.

 This stipulation shall not be deemed or interpreted to be a waiver of any other objections a party

 may have or a stipulation that any document is admissible in evidence.

        Any documents or prior sworn testimony or portion thereof, not specifically identified

 herein or offered into evidence, may still be used at trial for purposes of cross-examination,

 impeachment or rehabilitation, if otherwise competent for such purposes, absent any order to the

 contrary (e.g. materials the Court has struck from the case).

        Unless a genuine question is raised as to the authenticity of the original, or in the

 circumstances it would be unfair to admit the copy in lieu of the original, a duplicate of any

 document or photograph may be marked for identification, and, if otherwise admissible, offered

 and received into evidence with the same force and effect as the original, subject to any and all

 objections as could be made to the original, and on condition that the original of any such

 duplicate, if within the custody or control of the offering party, be available for inspection at the

 trial by 7:00 pm two days before such duplicate is first used.

        Unless agreed to otherwise, each party will provide to the other party a written list of

 exhibits, by number and witness(es) for whom the exhibits will be used, that it intends to use on

 direct examination in Court. For live witnesses and for witnesses called by deposition, this list

 will be provided by 7:00 p.m. two nights before the trial day on which the exhibits are intended

 to be used and the witnesses are intended to be called. After receiving each exhibit list, the other

 party shall identify any objections to exhibits the following day by 7:00 p.m., and the parties will

 meet and confer regarding any unresolved objections by 9:00 p.m. that evening and will present

 any unresolved issues to the Court the morning of the proposed use of the disputed exhibit.

 Objections will be resolved by the Court prior to the jury being seated for the morning session if



                                                  27
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 29 of 38 PageID #: 14352



 possible. If any of the exhibits change after the deadline, the party intending to use the exhibit

 will promptly notify the opposing party of the change(s). Failure to comply with these

 procedures, absent an agreement by the parties and approval by the Court, will result in waiver of

 the use of an exhibit or waiver of objection to the exhibit.

         Any party may use an exhibit that is listed on the other party’s exhibit list, to the same

 effect as though it were on its own exhibit list, subject to all evidentiary objections. Any exhibit,

 once admitted at trial, may be used equally by each party for any proper purpose in accordance

 with the Federal Rules of Evidence. The listing of a document on a party’s exhibit list is not an

 admission that such document is relevant or admissible when offered by the opposing party. The

 fact that an exhibit is listed on a party’s exhibit list does not mean that party believes the exhibit

 would be admissible if offered by the other party. If a party attempts to introduce an exhibit

 listed only on the other party’s exhibit list, the listing party reserves the right to object to such

 introduction, and need not list objections to its own exhibits as part of the Pretrial Order. In

 addition, each party reserves the right to make objections under Federal Rules of Evidence 104,

 105, 401, 402, and 403 to any evidence offered by the other party, at the time such evidence is

 offered, in view of the specific context in which such evidence is offered.

         Absent a stipulation between the parties, no exhibit will be admitted unless offered into

 evidence through a witness, who must at least be shown the exhibit. At some point before the

 completion of the witness’s testimony, any party that has used an exhibit with the witness and

 wishes that exhibit to be admitted into evidence should formally move the exhibit into evidence,

 by exhibit number. Exhibits may not be published, displayed, or otherwise shown to the jury

 until after they have been admitted into evidence. Once admitted, counsel may publish exhibits

 to the jury without requesting to do so. During reading or viewing deposition testimony, non-



                                                    28
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 30 of 38 PageID #: 14353



 objected to or otherwise admissible exhibits may be shown to the jury prior to being admitted

 into evidence.

        Each party will make available for inspection any physical exhibits, whether

 demonstrative or evidentiary, they intend to use at trial no later than 7:00 pm two days before

 such physical exhibits are first used. Objections to physical exhibits, if any, shall be due by 7:00

 p.m. the day before their intended use.

        After opening statements, exhibits may not be published, displayed or otherwise shown to

 the jury until after they have been admitted into evidence, except for purposes of impeachment.

 Impeachment evidence must be treated as described in Section V(D), above.

        On or before the first day of trial, counsel will deliver to the Courtroom Deputy a

 completed AO Form 187 exhibit list for each party. Plaintiff will deliver to the Courtroom

 Deputy a completed AO Form 187 identifying the parties’ joint exhibits.

        The parties agree that any description of a document on an exhibit list is provided for

 convenience only and shall not be used as an admission or otherwise as evidence regarding the

 listed document or any other listed document.

        A party may replace poor print or digital quality copies of exhibits with improved or

 higher print or digital quality copies.

        To the extent it has not already done so, each party shall provide to the other party, for

 delivery on January 30, 2020 a copy of its exhibits with exhibit labels or make available for

 inspection any unique or physical exhibits.

        Exhibits not objected to will be received into evidence by the operation of the Final

 Pretrial Order without the need for additional foundation testimony, provided they are shown to a

 witness.



                                                  29
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 31 of 38 PageID #: 14354



         None of the foregoing stipulations shall serve as a waiver of any other objections a party

 may have to any trial exhibits, or abrogate the requirement that the party offering an exhibit into

 evidence satisfy any other rules governing the admissibility of evidence set forth in the Federal

 Rules of Evidence, the Federal Rules of Civil Procedure, this Court’s Local Rules, the Court’s

 practices, or any other applicable rule or regulation. The parties agree to meet and confer in

 good faith to resolve objections to trial exhibits prior to their introduction at trial.

         B.      Demonstrative Exhibits

         Plaintiff’s demonstrative exhibits will be identified by numbers prefixed with “PDX.”

 Defendants’ demonstrative exhibits will be identified by numbers prefixed with “DDX.”

         The parties will exchange demonstratives and a list of exhibits to be used in opening

 statements by 12:00 p.m. (noon) the day before opening statements. The parties will provide any

 objections to such demonstratives by 4:00 p.m. on the day before opening statements. The

 parties shall meet and confer to resolve any possible disputes or objections to such

 demonstratives by 5:00 p.m. the day before opening statements.

         A party will provide demonstrative exhibits to be used in connection with direct

 examination by 7:00 p.m. the day before their intended use, and objections will be provided no

 later than 9:00 p.m. the day before their intended use. If any of the demonstratives change after

 the deadline, the party intending to use the demonstrative will promptly notify the opposing party

 of the change(s).

         The party seeking to use a demonstrative will provide a color representation of the

 demonstrative to the other side in PDF form. However, for video or animations, the party

 seeking to use the demonstrative will provide it to the other side via email and on a DVD or CD

 in the form in which it is proposed to be used at trial. For irregularly sized physical exhibits, the



                                                    30
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 32 of 38 PageID #: 14355



 party seeking to use the demonstrative will provide a color representation as a PDF of 8.5 x 11

 copies of the exhibits.

        This provision does not apply to demonstratives created during testimony or

 demonstratives to be used for cross-examination, neither of which need to be provided to the

 other side in advance of their use. In addition, blow-ups or highlights of exhibits or parts of

 exhibits or testimony are not required to be provided to the other side in advance of their use.

        The parties shall meet and confer on any objections to the demonstrative exhibits by 10:00

 p.m. one day before their intended use. If good faith efforts to resolve the objections fail, the

 objecting party shall bring its objections to the Court’s attention the morning of the proposed use

 of those exhibits. Objections will be resolved by the Court prior to the jury being seated for the

 morning session if possible. Failure to comply with these procedures, absent an agreement by the

 parties and approval by the Court, will result in waiver of the use of an exhibit or waiver of

 objection to the exhibit.

 VIII. Damages

        At trial, Plaintiffs will seek damages in the form of a reasonable royalty pursuant to 35

 U.S.C. § 284, as set forth in their expert’s reports, as compensation for Defendants’ alleged past

 infringement of the ’524 patent. Plaintiffs will further seek an award of prejudgment and post-

 judgment interest, an award of attorneys’ fees pursuant to 35 U.S.C. § 285, and interests, costs,

 and disbursements as justified under 35 U.S.C. § 284 and/or Federal Rule of Civil Procedure 54.

        Defendants likewise will further seek an award of attorneys’ fees pursuant to 35 U.S.C. §

 285, and interests, costs, and disbursements as justified under 35 U.S.C. § 285 and/or Federal

 Rule of Civil Procedure 54.

 IX.    Bifurcated Trial

        The parties have not sought bifurcation.

                                                   31
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 33 of 38 PageID #: 14356



 X.     Motions in Limine

        Plaintiffs’ Motions in Limine are attached in Exhibit 5. Defendants’ Motions in Limine

 are attached in Exhibit 6.

 XI.    Discovery

        Each party has completed discovery.

 XII.   Number of Jurors

        There shall be eight jurors, all of whom shall deliberate if still able to do so by the time of

 deliberations, provided that there shall be a minimum of six (6) jurors who deliberate and render

 a verdict. The Court will conduct jury selection through the “struck juror” method, beginning

 with the Court reading voir dire to the jury panel in the courtroom, continuing by meeting with

 jurors individually in chambers or at sidebar and there addressing any challenges for cause, and

 concluding with peremptory strikes.

 XIII. Non-Jury Trial

        The parties request that, to the extent necessary, any remaining legal issues that are to be

 decided by the Court be addressed in post-trial briefing or other proceedings as the Court deems

 appropriate. Following trial, the parties will meet and confer regarding a post-trial schedule and

 page limits, and submit said schedule to the Court on or before March 18, 2020.

 XIV. Length of Trial

        The case is currently set for a five-day jury trial beginning Monday, February 10, 2020.

        The trial will be timed. Unless otherwise ordered, time will be charged to a party for its

 opening statement, direct and redirect examinations of witnesses it calls, cross-examination of

 witnesses called by the other party, closing argument, its argument on any motions for judgment

 as a matter of law, and all sides’ argument on objections a party raises (outside the presence of



                                                  32
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 34 of 38 PageID #: 14357



 the jury) to another party’s exhibits and demonstrative exhibits if those objections are

 unsuccessful.

          The Courtroom Deputy will keep a running total of trial time used by counsel. If any

 party uses all of its allotted trial time, the Court may terminate that party’s trial presentation.

          Considering the Court’s procedures for counting time, and considering the nature and

 extent of the parties’ disputes, the parties request 25 hours for trial presentation (12.5 hours per

 side).

 XV.      Motions For Judgment As A Matter Of Law

          The parties agree that for motions for judgment as a matter of law (JMOL) generally, the

 party moving for JMOL will so move orally during a break at the close of all evidence out of the

 presence of the jurors. The Court can then decide, based on the motions presented orally,

 whether to entertain argument or further briefing. The parties also agree that any renewed JMOL

 motions will be addressed in connection with the schedule for post-trial briefing to be set by the

 Court.

 XVI. Amendments to Pleadings

          The parties do not presently expect any amendments to the pleadings, subject to the

 Court’s rulings on pending motions or otherwise.

 XVII. Additional Matters

          A.     Briefing Schedule

     The briefing schedule for all post-trial motions, including renewed motions for judgment as a

 matter of law and motions for a new trial will be decided after the trial. The parties will submit a

 proposed schedule to the Court no later than March 18, 2020.




                                                   33
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 35 of 38 PageID #: 14358



        B.      Jury Notes

    The parties agree that the jurors should be permitted to take handwritten notes during the

 presentations of the parties and that jurors be permitted to bring these handwritten notes, along

 with a notebook containing the asserted patent (as provided by the parties) into the deliberation

 room. The parties further propose that the jurors be instructed not to share the notebooks with

 each other (though they can discuss the contents of their notes) and that the notebooks be

 collected and destroyed after the verdict without review.

        C.      Setup of Electronic and Computer Devices

    The parties request that the Court grant access to the Courtroom on the business day before

 trial begins for the purposes of setting up electronic and computer devices. To the extent both

 parties are utilizing common equipment in the Courtroom, the parties will share the cost of that

 equipment.

        D.      Federal Judicial Center Introduction to the Patent System Video

    The parties stipulate that the Federal Judiciary Center video will be played as part of the

 Court’s preliminary jury instructions.

        E.      Agreed Motions in Limine

        In light of the Court’s Memorandum Order, the parties agree, and are hereby advised, that

 they may not offer evidence, testimony or argument at trial concerning the IPR proceedings of

 the ʼ524 patent or reference any invalidity or validity findings made during those proceedings.




                                                 34
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 36 of 38 PageID #: 14359



       F.       List of other Matters for Consideration and/or Resolution by the Court

    The parties identify the following additional matters for the Court.

       1.      Rebuttal on Schrader’s Licensing/Exhaustion Defense

               Plaintiffs Position: Defendants should not be permitted to put on a rebuttal
               regarding their licensing/patent exhaustion defense. First, Defendants have no
               witnesses that can testify about the issue. Defendants do not dispute that their
               experts did not address the licensing/exhaustion defense in their reports. (See D.I.
               149.) Second, Defendants admit they refused to designate a Rule 30(b)(6) witness
               to testify about “the complete factual basis and supporting evidence” for their
               licensing/patent exhaustion defense identified in Plaintiffs’ deposition notice.
               Defendants indicated that their witnesses “lack[] any knowledge” of Plaintiffs’
               license agreements. (Compare D.I. 125 at 2-3, with D.I. 149 at 1.)

               Defendants’ Position: Defendants object to this dispute being raised at this time
               because it is essentially a modified version of Plaintiffs’ no patent exhaustion
               summary judgment motion the Court recently denied (D.I. 193, pg. 13).

       2.      Schrader’s ZR-1 Witnesses (Mr. Skarupa and Mr. Haibeck)

               Plaintiffs’ Position: Plaintiffs ask the Court to strike Mr. Skarupa and Mr.
               Haibeck from Defendants’ witness list. Defendants identified both individuals as
               having information relating to the ZR-1 Clevite/EPIC low tire warning system
               (“ZR-1 system”), and only referenced these individuals in connection with their
               invalidity expert report. Because Defendants are estopped from presenting an
               invalidity defense related to the ZR-1 system, Defendants now argue the
               testimony is relevant because “the existence of the Epic sensor in the late 1980s
               relates to the dispute between experts on what is the advantage of the patent claim
               over old modes or devices and therefore is at least relevant to two of the G-P
               Factors.” Schrader’s damages expert, however, did not rely on or consider
               information or testimony from these individuals in her report (and, in fact, did not
               even mention them). Further, even if testimony from these witnesses were
               relevant to damages, Defendants cannot explain why they cannot instead use their
               documentary evidence the Court has already determined to be cumulative of the
               ZR-1 system. Defendants’ reliance on these witnesses appears to be an attempt to
               put on their estopped invalidity case in the guise of damages evidence, something
               Plaintiffs oppose and ask the Court to prevent. Alternatively, in the event the
               witnesses are allowed to testify, Plaintiffs ask the Court to order pretrial
               depositions of both individuals because they have not yet been deposed. The
               parties had previously agreed to proceed with pretrial depositions of people that
               were not deposed during the discovery period. Before the Court issued its
               summary judgment order, the parties had scheduled pretrial depositions of these
               individuals for January 23 and 24. But in light of this dispute, Plaintiffs had
               requested that Defendants agree to move the depositions by two weeks (to
               February 5 and 6) so the parties could raise the issue with the Court at the January

                                                35
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 37 of 38 PageID #: 14360



                31 pretrial conference. Defendants opposed this request and contend that
                Plaintiffs have lost their chance to depose these individuals.

                Defendants’ Position: The evidence intended to be elicited by Messrs. Skarupa
                and Haibeck relate directly to an issue in dispute between the two damages
                experts. Plaintiffs expert contends that for Georgia-Pacific Factors No. 9-10 the
                advantages of the patented product over old modes or devices relate to the
                benefits of On-Off Keying (OOK). (D.I. 159, pgs. 486-7). Defendants expert
                rebuts that opinion based in part on the anticipated testimony of the two witnesses
                to show that OOK modulation was clearly not the patented advantage over prior
                models or devices in view of the Epic Sensor and its use in the GM Corvette as
                early as the late 1980s. The Epic sensor and its use in the GM Corvette was
                referenced multiple times in Defendants’ expert non-infringement and damages
                rebuttal reports. Plaintiffs arguments that the evidence is cumulative or that
                Defendants should choose other forms of evidence is improper, especially at this
                stage of the case. Defendants maintain that Plaintiffs improperly “postponed” the
                scheduled depositions based on only this manufactured motion to exclude and
                should not justify rescheduling third party depositions, especially so close to trial.

        3.      Use of the Court’s Claim Construction Order: Plaintiffs request that the Court
                clarify permissible use of its claim construction order during trial. Plaintiffs are
                concerned that Defendants and their experts will quote from more than just the
                issued claim constructions contained in that Order during trial, and attribute those
                quotations to the Court.

                Defendants do intend to present language by the Court in the Markman
                Memorandum (D.I. 104, pg. 18) further clarifying the two operating states as
                mutually exclusive. That language was certainly considered by both technical
                experts as part of their analysis and opinions and should not be excluded from
                evidence presented to the jury as a basis for their respective opinions.

 XVIII. Settlement

        The parties have in good faith explored resolution of this controversy by settlement but

 no agreement has been reached.

        IT IS HEREBY ORDERED that this Joint Final Pretrial Order shall control the

 subsequent course of the action, unless modified by the Court to prevent manifest injustice.




                                                 36
Case 1:13-cv-01353-LPS Document 198 Filed 01/21/20 Page 38 of 38 PageID #: 14361



 Dated: _____________
                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE



                                            APPROVED AS TO FORM AND
                                            SUBSTANCE


                                            ________________________________
                                            ATTORNEY FOR PLAINTIFFS


                                            ________________________________
                                            ATTORNEY FOR DEFENDANTS




                                       37
